Citation Nr: 0807877	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1984.  He is a recipient of the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.

In March 2006, during the pendency of this appeal, the RO 
granted a higher initial disability rating of 30 percent for 
PTSD.  In July 2006, the RO granted an even higher initial 
rating of 50 percent for PTSD.  The veteran continued to 
express his disagreement with that rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (When a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).  

The veteran testified at a hearing before a Decision Review 
Officer of the RO in July 2006.  A transcript of the hearing 
is of record.  In an October 2006 statement, the veteran 
withdrew his claim for a videoconference hearing before a 
member of the Board.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment which more nearly approximates deficiencies in 
most areas and an inability to establish and maintain 
effective relationships than reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.




CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
and no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
submit any pertinent evidence in his possession and notice 
with respect to the effective-date element of the claim, by 
letter mailed in March 2006.  Although this letter was not 
sent prior to the initial adjudication of the claim, the 
Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the March 2006 notice, the RO readjudicated the veteran's 
claim in July 2006.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
the claim would have been different had VCAA notice been 
provided at an earlier time.

The record reflects that the veteran has been afforded 
appropriate VA examinations and that service medical records 
and pertinent VA medical records have been obtained.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence.  

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Specific Rating Criteria

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, and thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

The maximum schedular rating of 100 percent is warranted for 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a Global Assessment of Functioning (GAF) 
score of 61-70 suggests some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

Analysis

As noted, the RO granted service connection for PTSD in a 
June 2005 rating decision and assigned an initial disability 
rating of 10 percent, effective December 22, 2004.  The 
veteran appealed the decision, and the RO granted higher 
initial disability ratings for PTSD twice during the pendency 
of the appeal.  The veteran's PTSD currently is evaluated as 
50 percent disabling, effective December 22, 2004.

After carefully reviewing the record, the Board concludes 
that an initial disability rating of 70 percent, and no 
higher, is warranted for PTSD because the disability is 
productive of occupational and social impairment with 
deficiencies in most areas due to symptoms including suicidal 
ideation, depression, impaired impulse control, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.

The veteran's history of "fleeting" suicidal ideation was 
noted in an April 2005 statement from the veteran's 
counselor.  Although the veteran denied any suicidal ideation 
at a May 2005 VA examination, he reported passive suicidal 
ideation at a March 2006 VA examination.  

The veteran's counselor testified that he experienced 
depression at the July 2006 hearing.  This diagnosis is 
confirmed by a June 2006 VA PTSD evaluation letter, which 
notes that the veteran met the criteria for recurrent, severe 
major depression.

With respect to impaired impulse control, the March 2006 VA 
examination report notes that the veteran recently had 
assaulted his neighbor.  According to an April 2006 VA 
outpatient treatment record, he was irritable and easy to 
anger.  The June 2006 VA PTSD evaluation letter notes that he 
occasionally became physically aggressive and that he 
experienced constant hypervigilance and exaggerated startle 
reactions once or twice per week.  At the July 2006 hearing, 
the veteran testified that he did not drive because he 
experienced "road rage."

The medical evidence reflects that the veteran has difficulty 
adapting to stressful circumstances, including a work 
setting.  In an August 2005 written statement and in his July 
2006 hearing testimony, the veteran explained that he was 
able to maintain employment only because he was "left 
alone" by his co-workers and supervisors.  At the hearing, 
the veteran's counselor testified that he had called her from 
work two or three times because he was considering leaving 
his job.  At the March 2006 VA examination, he complained of 
difficulty with routines, including interacting with the same 
people every day.  

The March 2006 VA examiner noted that the veteran's PTSD 
symptoms affected his employment and his social life because 
he does not like people.  The veteran's counselor testified 
in July 2006 that he is very socially isolated and has no 
close friends.  His wife testified that he loves his children 
but that he has difficulty showing them affection.  

In sum, the preponderance of the evidence establishes that 
the veteran's PTSD results in a level of impairment that more 
nearly approximates the social and occupational impairment 
with deficiencies in most areas required for a 70 percent 
rating, rather than the social and occupational impairment 
with reduced reliability and productivity contemplated by the 
current 50 percent rating.  

However, an even higher initial disability of 100 percent is 
not warranted for the veteran's PTSD.  The Board acknowledges 
that the veteran experiences numerous PTSD symptoms, 
including chronic sleep impairment, short-term memory loss, 
and daily intrusive thoughts, but the GAF score of 65 
assigned by the VA examiner in May 2005 and the score of 60 
assigned in March 2006 reflect that he does not experience 
the total occupational and social impairment required for the 
maximum schedular rating.  Moreover, the medical evidence 
shows that he is able to perform the activities of daily 
living, and there is no evidence that his thought processes 
or communication are impaired; that he poses a persistent 
danger to himself or others; or that he has memory loss for 
his own name or the names of close relatives.  

Consideration has been given to assigning a staged rating; 
however, the Board finds that the veteran's PTSD has 
warranted a higher initial disability rating of 70 percent 
during the entire period under appeal.  See Fenderson, 12 
Vet. App. 119.

Finally, the Board notes that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when a veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a)  
(2007).  Before a total rating based upon individual 
unemployability may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

Here, the veteran testified in July 2006 that he had 
maintained his employment at a factory for the past seven 
years.  Accordingly, a total rating based on individual 
unemployability is not warranted.


ORDER

An initial disability rating of 70 percent for PTSD is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


